 

Case 20-10343-LSS Doc 5192 Filed 06/02/21 Page 1 of 2

s\ 7 FILED

Justice Lauri Selber Silverstein 2021 JUN-2 AM 9: 27.
BSA Bankruptcy Case
824 Market Street

6th Floor

Wilmington, DE 19801

Your Honor,

| feel like | am being victimized all over again as | see the BSA being allowed to deny
responsibility for what happened and what will happen if this does not stop.

Why are you allowing them to do little or nothing to account for what happened to so

many young boys like myself? It makes me feel like | am a helpless young boy again being

 

feel like YOU are allowing this to happen to me again. WHY?

| am now a broken old man who has lived a life of fear and pain because of what the BSA
did to me. How many more boys will be sentenced to this kind of life because the BSA is
being allowed to stall and deny responsibility? We need to be heard. Are you listening?
Are you hearing the silent cries of the young boys being abused right now? The ones

who have no voice. Your Honor, please give us all a voice, let us be heard, save those
young boys being abused NOW. Something has to be done. Please do not let the BSA
get out of taking responsibility. You have the power to change the life of past, current
and future boys in the BSA.

Somewhere out there, right now, is a young boy, who is crying himself to sleep each

night, is hiding his humiliation and pain as BSA leaders are taking advantage of him in the

   

desperate for help. PLEASE GIVE HIM A VOICE. Please don't sentence him to a life of fear
and pain while the BSA continues as if nothing ever happened.

Your Honor, we need to be heard, not only for ourselves but for those victims out there
now. | ask that you hear the cries of those young boys and feel their humiliation and
pain. Feel what we have felt. Please make those voices heard so this can STOP NOW!

Sincerl

    

S(Reo(WSr
Case 20-10343-LSS Doc 5192 Filed 06/02/21 Page 2 of 2

 

 

ANivid NYSLSwS

gerbe]

 
